DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2020 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 07/27/2020 claims 2, 3, 5, 6, and 16 have been cancelled.  Claim 4 had been cancelled previously.  Claims 1, 7-15, and 17 are pending.  Claims 7-15 stand withdrawn with traverse.  Claims 1 and 17 are under current examination. 

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because the claim recites limitations regarding the percentage of ingredients in the composition without indicating what type of percentage (i.e. by weight, by volume, etc.).  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 8,609,109; and, 
claims 1-14 of U.S. Patent No. 10,842,867

in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995), and Shah et al. (Journal of Pharmaceutical Sciences Vol 104, No 4, pages 1352-1361; online publication date: 01/19/2015; available as prior art under 35 USC 102(a)(1)).

Shah is available as prior art under 35 USC 102(a)(1), with a publication date less than one year prior to the effective filing date of the instant claims, which is 02/23/2015 (filing date of foreign priority document EP15156159.4).  It is noted that the authors on Shah include many of the co-inventors of the instant application; however, the document is available as prior art because individuals who are not listed as inventors on the instant application are listed as authors on Shah.  It is possible that the 102(b)(1)(A) exception may apply: A potential prior art 102(a)(1) disclosure made one year or less before the effective filing date of a claimed invention is not prior art to the claimed invention if it was an inventor-originated disclosure.  Please refer to MPEP 717.01(a) for information regarding how prior art document may be removed as an inventor-originated disclosure.  
Inter alia, the claims of the ‘109 patent are directed towards a method of using the adjuvant “MF-59” which contains 39 mg/mL squalene, and 4.7 mg/mL polysorbate 80, and 4.7 mg/mL sorbitan trioleate.  
The claims of the ‘867 patent are directed towards a composition comprising an adjuvant containing an oil-in-water emulsion, wherein the emulsion is 4.3% squalene by weight, about 0.5% polysorbate 80 by weight and about 0.48% sorbitan trioleate by weight and has sub-micron droplets.
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite limited (page 50, left col) and describes a study in which the authors determined the phase diagram to discover the O/W micro-emulsion region for a specific composition of oil, emulsifier, and co-emulsifier (Fig 9, page 53).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion embraced by the ‘109 and ‘867 patents in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components embraced by the ‘109 and ‘867 patents that were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of the two surfactants required by instant claim 1 as noted above, the examiner considers arriving at the concentrations of a three component system that will provide a self-emulsifying pre-concentrate to be a matter of routine testing for one of ordinary skill (see MPEP 2144.05).
With regard to the limitation on particle size recited in claims 1 and 17, the claims of the ‘109 and ‘867 patents and Spernath do not disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer 
Shah discloses that 160 nm sized emulsions generate the strongest immune response (abstract) in a study of vaccine adjuvant emulsions based on MF59 (page 1352, left col).  Shah also discloses a method of optimizing the particle size of a self-emulsifying drug delivery system based on the concentrations of squalene, Tween 80 (i.e. polysorbate 80) and Span 85 (i.e. sorbitan trioleate; figure 1).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the nanometer scale was known to be a more effective vaccine adjuvant than larger particle sizes of the same composition, and particularly the particle size 160 nm was known to be highly effective.  The skilled Artisan would have had a reasonable expectation of success in view of Dalencon’s disclosure that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants.  One would have had further expectation of success in view of Shah’s disclosure of an example method of optimizing the particle size of an emulsion.  

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17/072,136 in view of in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995) and Shah et al. (Journal of Pharmaceutical Sciences Vol 104, No 4, pages 1352-1361; online publication date: 01/19/2015; available as prior art under 35 USC 102(a)(1)).

Shah is available as prior art under 35 USC 102(a)(1), with a publication date less than one year prior to the effective filing date of the instant claims, which is 02/23/2015 (filing date of foreign priority document EP15156159.4).  It is noted that the authors on Shah include many of the co-inventors of the instant application; however, the document is available as prior art because individuals who are not listed as inventors on the instant application are listed as authors on Shah.  It is possible that the 102(b)(1)(A) exception may apply: A potential prior art 102(a)(1) disclosure made one year or less before the effective filing date of a claimed invention is not prior art to the claimed invention if it was an inventor-originated disclosure.  Please refer to MPEP 717.01(a) for information regarding how prior art document may be removed as an inventor-originated disclosure.  
Inter alia, the claims of the ‘136 application embrace a composition comprising an adjuvant containing an oil-in-water emulsion, wherein the emulsion is 4.3% squalene by weight, about 0.5% polysorbate 80 by weight and about 0.48% sorbitan trioleate by weight and has sub-micron droplets.
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite 
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion embraced by the ‘136 application in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components embraced by the ‘136 application that were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of the two surfactants required by instant claim 1 as noted above, the examiner considers 
With regard to the limitation on particle size recited in claims 1 and 17, the claims of the ‘136 application and Spernath do not disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer range (abstract, page 1560, right col).  Thus, particle size of the formulation MF59 was known as a result-effective variable at the time the instant invention was filed.  
Shah discloses that 160 nm sized emulsions generate the strongest immune response (abstract) in a study of vaccine adjuvant emulsions based on MF59 (page 1352, left col).  Shah also discloses a method of optimizing the particle size of a self-emulsifying drug delivery system based on the concentrations of squalene, Tween 80 (i.e. polysorbate 80) and Span 85 (i.e. sorbitan trioleate; figure 1).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the  in view of Shah’s disclosure of an example method of optimizing the particle size of an emulsion.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments and the declaration filed 07/27/2020 have been fully considered but they are not persuasive.
No arguments are presented formally traversing the nonstatutory double patenting rejection.  The examiner’s response to the traversal of the obviousness conclusion is found following the rejection under 35 USC 103.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Clams 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 8,609109; issue date: 12/17/2013) in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006; cited in the IDS filed 01/15/2018), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), Ott (Vaccine Vol 13, pages 1557-1562; publication year: 1995) and Shah et al. (Journal of Pharmaceutical Sciences Vol 104, No 4, pages 1352-1361; online publication date: 01/19/2015; available as prior art under 35 USC 102(a)(1)).

Shah is available as prior art under 35 USC 102(a)(1), with a publication date less than one year prior to the effective filing date of the instant claims, which is 02/23/2015 (filing date of foreign priority document EP15156159.4).  It is noted that the authors on Shah include many of the co-inventors of the instant application; however, the document is available as prior art because individuals who are not listed as inventors on the instant application are listed as authors on Shah.  It is possible that the 102(b)(1)(A) exception may apply: A potential prior art 102(a)(1) disclosure made one year or less before the effective filing date of a claimed invention is not prior art to the claimed invention if it was an inventor-originated disclosure.  Please refer to MPEP 717.01(a) for information regarding how prior art document may be removed as an inventor-originated disclosure.  

Claims 1 and 17 are rejected under 35 USC 103 over Donnelly exactly as set forth in the double patenting rejection above.  


Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan (Expert Review of Vaccines Future Drugs, vol 6, no 5; publication date: 10/2007; cited in the IDS filed on 01/15/2019) in view of Spernath and Aserin (hereafter Spernath; Advances in Colloid and Interface Science Vol 128-130, pages 47-64; publication year: 2006; cited in the IDS filed 01/15/2019), and further in view of Dalencon et al. (US 2007/0014805; publication date: 01/18/2007; of record), Glass et al. (US 3,919,411; issue date: 11/11/1975; of record), Ott et al. (Vaccine Vol 13, pages 1557-1562; publication year: 1995), and Shah et al. (Journal of Pharmaceutical Sciences Vol 104, No 4, pages 1352-1361; online publication date: 01/19/2015; available as prior art under 35 USC 102(a)(1)).

Shah is available as prior art under 35 USC 102(a)(1), with a publication date less than one year prior to the effective filing date of the instant claims, which is 02/23/2015 (filing date of foreign priority application EP15156159.4).  It is noted that the authors on Shah include many of the co-inventors of the instant application; however, the document is available as prior art because individuals who are not listed as inventors on the instant application are listed as authors on Shah.  It is possible that the 102(b)(1)(A) exception may apply: A potential prior art 102(a)(1) disclosure made one year or less before the effective filing date of a claimed invention is not prior art to the claimed invention if it was an inventor-originated disclosure.  Please refer to MPEP 717.01(a) for information regarding how prior art document may be removed as an inventor-originated disclosure.  
O’Hagan teaches an oil-in-water emulsion, MF59, for use as a vaccine adjuvant (abstract) consisting of squalene oil, Tween 80 (i.e. polysorbate 80), and Span 85, (sorbitan trioleate; limitations of instant claims 3, 5, and 6) and an aqueous phase (i.e. water and a sodium citrate buffer; figure 4, page 704).  The adjuvant has proven safe and potent in more than 20 countries (page 707, left col).  O’Hagan teaches the emulsion itself as the final product, but is silent with respect to forming an oil/surfactant composition, which when mixed with an excess volume of surfactant free aqueous 
Spernath teaches that self-micro-emulsifying drug delivery systems (SMEDDS) are isotropic mixtures of oil, surfactant, and co-surfactant that form fine oil-in-water emulsions upon gentle agitation following dilution to an aqueous phase (page 50, left col).  Spernath teaches that the O/W micro emulsion region in the system is quite limited (page 50, left col) and describes a study in which the authors determined the phase diagram to discover the O/W micro-emulsion region for a specific composition of oil, emulsifier, and co-emulsifier (Fig 9, page 53).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the concentrations of the oil, surfactant, and co-surfactant (i.e. the squalene oil, Span 85, and Tween 80) of the emulsion disclosed by O’Hagan in order to form a self-emulsifying system.  The skilled Artisan would have been motivated to do so in order to form a simple system that readily forms an emulsion without requiring vigorous or high energy mixing.  The skilled Artisan would have had a reasonable expectation of success because this would merely be a matter of optimizing the concentrations of the three components disclosed by O’Hagan for the oil, emulsifier, and co-emulsifier, using the proportions of 4.3:0.5:0.5 (squalene:Tween 80:Span 85; i.e. equal volumes of the two surfactants) as a starting point since these amounts were known to form an emulsion.  Please refer to MPEP 2144.05 regarding optimization of concentrations as a matter of routine for one having ordinary skill in the art.  
With regard to the amount of oil and proportion of surfactants required by instant claim 1 as noted above, O’Hagan discloses an emulsion having 4.3% squalene oil, 
With regard to the limitation on particle size recited in claims 1 and 17, none of the references cited above disclose the particle size of the emulsion.
Dalencon discloses that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants (para 0046-0050).  
Glass, in the analogous art of adjuvant compositions (abstract) discloses that Span 85 has an HLB of 1.8 and Tween 80 has an HLB of 15 (col 6, lines 20-30).  
Ott discloses that the formulation MF59 consisting of squalene, Span 85, and Tween 80 elicits a stronger immune response when particle size is in the nanometer range (abstract, page 1560, right col).  Thus, particle size of the formulation MF59 was known as a result-effective variable at the time the instant invention was filed.  
Shah discloses that 160 nm sized emulsions generate the strongest immune response (abstract) in a study of vaccine adjuvant emulsions based on MF59 (page 1352, left col).  Shah also discloses a method of optimizing the particle size of a self-emulsifying drug delivery system based on the concentrations of squalene, Tween 80 (i.e. polysorbate 80) and Span 85 (i.e. sorbitan trioleate; figure 1).  
It would have been prima facie obvious for one of ordinary skill in the art to optimize the amounts of Tween 80 and Span 85 in order to optimize the particle size of the micro-emulsion formed upon dilution of the pre-concentrate with water.  The skilled Artisan would have been motivated to do so because a smaller size range in the nanometer scale was known to be a more effective vaccine adjuvant than larger particle sizes of the same composition, and particularly the particle size 160 nm was known to be highly effective.  The skilled Artisan would have had a reasonable expectation of success in view of Dalencon’s disclosure that squalene forms small oil droplet sizes (d90 less than 200 nm), when the overall HLB of the surfactant system is between 8.5 and 10, and discloses a formula for calculating the overall HLB of a combination of surfactants.  One would have had further expectation of success in view of Shah’s disclosure of an example method of optimizing the particle size of an emulsion.  

Response to Arguments
Applicant's arguments and the declaration filed 07/27/2020 have been fully considered but they are not persuasive. 

On page 4 of the remarks, Applicant refers to the declaration filed on 07/27/2020, which is discussed below.

Response to Declaration: 


On page 2, Declarant argues that by including a low percentage of surfactant and a rather high percentage of squalene the adjuvants formed upon self-emulsification exhibit superior humoral immune response and a TNF producing cell population relative to other self-emulsifying compositions having smaller average oil particle diameters.  Declarant argues further that this is unexpected because (1) modifications to oil/surfactant ratios and/or emulsion droplet size are often unpredictable and cannot reasonably be expected to improve adjuvant response; and (2) larger droplet size (such as 140-200 nm) would not be reasonably expected to improve adjuvant response as it is contrary to the dogma of drug delivery systems, which stress the importance of generating smaller droplets/particles to improve drug delivery or bioavailability.  
On pages 2-3 Applicant cites data presented in an article entitled “The Development of Self-Emulsifying Oil-in-Water Emulsion of the Impact of Droplet Size on Performance” published in the Journal of Pharmaceutical Sciences, Vol 104, Issue 4, April 2015 pages 1352-1361 (hereinafter referred to as “Shah”; cited in the 892 mailed with this action).  Declarant describes the findings as indicating that 160 nm sized emulsions generate the strongest immune responses (Shah: abstract); self-emulsification is sensitive to the ratio of oil and surfactants added to the aqueous phase; Declarant states that the emulsions were optimized for size; the emulsions having 160 nm particle size (MFA160 and MF 59) elicit a higher antibody titer and were positive for  producing cells compared to the emulsions having smaller particle size (SEA20 and MFA90).   Declarant cites the conclusions reported by Shah that droplet size affects the adjuvant responses for emulsions; larger droplet size generates better responses than smaller ones; the results are contrary to dogma of drug delivery systems, which stress the importance of generating smaller droplets to improve drug delivery or bioavailability; the data hint that there might be a correlation of ratio of components of emulsions to immune responses.  
On pages 4-5 of the declaration, Declarant argues that the superior immune response is an unexpected result, citing Shah’s statement that it has previously been reported that it is the oil droplets and not the individual components that are primarily responsible for the adjuvant response of e.g., MF59, citing the discussion at page 1359.  Declarant argues further that Shah evidences the contrary, that higher responses exist for larger droplet size emulsions, thereby illustrating the uncertainty and unpredictability of assumptions.  Declarant cites the foregoing as evidence that developing an emulsion capable of generating an appropriate immune response does not equate to mere routine optimization.  Declarant restates the position that the results presented in Shah are contrary to the dogma of drug delivery systems, which stress the importance of generating smaller droplets/particles to improve delivery or bioavailability.  

None of the arguments referencing the data in Shah are persuasive because Shah is prior art under 35 USC 102(a)(1) and therefore one having ordinary skill in the art would have been aware of its teachings at the time the instant invention was filed and therefore not found the data cited by Declarant to be unexpected.  For this reason, 
Briefly, and in the interest of compact prosecution, the examiner notes that in the event that Shah is removed as prior art, the arguments presented in the declaration filed 07/27/2020, relying on data presented in Shah, would not be found persuasive.  The examiner maintains that the instant claims embrace a composition that could be arrived at by optimizing particle size of a 3 component system based upon known techniques, and particle size was a variable known to influence efficacy of the vaccine adjuvant MF59, containing squalene, polysorbate 80, and sorbitan triolate (Ott).  Contrary to Declarant’s position, the examiner does not consider the evidence of record to support the position that one having ordinary skill in the art would find it surprising that particle size of less than 200 nm but greater than 20 nm provides a better immune response.  As noted in the rejection supra, Ott discloses that squalene/polysorbate 80/sorbitan trioleate emulsions have different efficacy depending upon the particle size, therefore one having ordinary skill in the art would recognize this as a result effective variable and it would merely be a matter of routine to test several compositions having different particle size to determine optimal efficacy as an adjuvant.  The examiner acknowledges Declarant’s comments that in the field of drug delivery, smaller size is preferred; however, one of ordinary skill would also recognize that different factors govern drug delivery vs. activation of the immune response by particulates.  The examiner does not find it counterintuitive that particle size may exhibit a biphasic response in terms of the various hallmarks of immune system 
Finally, with regard to the assertion of unexpected results, no data from a side-by-side comparison between the instant invention, as claimed, and the closest prior art, which at this point in prosecution is MF59, which Shah indicates to have a particle size of around 160 nm (Shah: 1352, left col) shows unexpectedly superior performance of the instant invention relative to the closest prior art.  Indeed, the instant specification indicates that MF59 and a composition according to the instant invention (SEA160) behave comparably (examples 2 and 3, pages 23-26 of the specification).  Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617